Exhibit 10.22.5.11

AMENDED, RESTATED AND CONSOLIDATED GUARANTY

THIS AMENDED, RESTATED AND CONSOLIDATED GUARANTY (as the same has been or may be
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”), dated as of February 15, 2017, is made by each of the undersigned
Subsidiaries of PRIMEENERGY CORPORATION, a Delaware corporation (the
“Borrower”), whether as an original signatory hereto or as an Additional
Guarantor (together with each such Person’s respective heirs, executors,
personal representatives, permitted successors and permitted assigns,
collectively, “Guarantors” and each, individually, a “Guarantor”), in favor of
COMPASS BANK, as Administrative Agent for the Lenders, as hereinafter defined
(in such capacity, “Administrative Agent”).

WHEREAS, Borrower, the financial institutions from time to time party thereto
(the “Lenders”), and Compass Bank, as Administrative Agent and the Issuing Bank,
are parties to that certain Third Amended and Restated Credit Agreement, dated
as of the date hereof (as the same has been or may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which amends and restates the Existing Credit Agreement (as defined in the
Credit Agreement); and

WHEREAS, in connection with the Existing Credit Agreement, certain Guarantors
previously executed and delivered to Administrative Agent (i) that certain
Guaranty dated as of July 30, 2010 and (ii) that certain Guaranty dated as of
June 25, 2012 (each, as amended, supplemented or otherwise modified from time to
time prior to the date hereof, an “Existing Guaranty”, and collectively, the
“Existing Guaranties”); and

WHEREAS, each Guarantor (i) is a Subsidiary of Borrower, (ii) desires that the
Guaranteed Parties (as hereinafter defined) extend or continue to extend credit
and other financial accommodations to Borrower as contemplated by the Credit
Agreement, the Secured Swap Agreements and the agreements related to Cash
Management Services, (iii) will directly or indirectly benefit from the use by
Borrower of the extensions of credit and financial accommodations for the
purposes described in the Credit Agreement, the Secured Swap Agreements and the
agreements related to Cash Management Services, and (iv) by and through the
action of its governing body, has determined that it may reasonably be expected
to benefit, directly or indirectly, from guarantying the Guaranteed Obligations,
all as hereinafter provided; and

WHEREAS, each Guarantor desires to guarantee or confirm its continuing guarantee
of the obligations and indebtedness owing by the Loan Parties under the Loan
Documents, Secured Swap Agreements, and agreements related to Cash Management
Services, to amend and consolidate the Existing Guaranties to reflect the
foregoing, and, for purposes of clarity and ease of administration, to do so by
means of this Guaranty;

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Guaranteed Parties to make and/or
continue to make the Loans and other credit extensions under the Credit
Agreement and the other Loan Documents and to make and/or continue to make
financial accommodations under Secured Swap Agreements and agreements related to
Cash Management

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 1



--------------------------------------------------------------------------------

Services Agreements, each Guarantor hereby agrees with Administrative Agent, for
the benefit of the Guaranteed Parties, as follows and that the Existing
Guaranties shall be amended, restated and consolidated in their entirety to read
as follows:

1.    Definitions. Capitalized terms used herein and not otherwise defined have
the meanings given such terms in the Credit Agreement. As used herein, the
following terms have the following meanings:

“Guaranteed Obligations” means, collectively, (a) the Secured Obligations (as
defined in the Credit Agreement), (b) any and all out-of-pocket expenses
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any other Guaranteed Party) in connection with the
enforcement or protection of any of its rights under this Guaranty, and (c) all
present and future amounts that would become due but for the operation of any
provision of Debtor Relief Laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if any
Borrower or any other Loan Party voluntarily or involuntarily becomes subject to
any Debtor Relief Laws.

“Guaranteed Parties” means, collectively, Administrative Agent, each Lender, the
Issuing Bank, each Secured Swap Provider and each Secured Cash Management
Provider.

2.    Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely and irrevocably guarantees the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, the Guaranteed Obligations. Each Guarantor is jointly and
severally liable for the full payment and performance of the Guaranteed
Obligations as a primary obligor.

3.    Payment. If any of the Guaranteed Obligations is not punctually paid when
due, whether by its terms or as a result of the exercise of any power to
accelerate or otherwise, Guarantors shall, immediately on demand and without
presentment, protest, notice of protest, notice of nonpayment, notice of intent
to accelerate, notice of acceleration or any other notice whatsoever (all of
which are expressly waived in accordance with Section 4 hereof), pay the amount
due and payable thereon to Administrative Agent at its office specified in the
Credit Agreement. It is not necessary for Administrative Agent, in order to
enforce such payment by Guarantors, first to institute suit or exhaust its
remedies against Borrower or any other Loan Party, or to enforce its rights
against any security given to secure the Guaranteed Obligations. Administrative
Agent is not required to mitigate damages or take any other action to reduce,
collect or enforce the Guaranteed Obligations. No setoff, counterclaim,
reduction or diminution of any obligation, or any defense of any kind that any
Guarantor has or may have against Borrower or Administrative Agent, shall be
available hereunder to Guarantors. No payment by any Guarantor shall discharge
the liability of Guarantors hereunder until the Guaranteed Obligations have been
fully and finally satisfied. If Administrative Agent must rescind or restore any
payment, or any part thereof, received by Administrative Agent on any part of
the Guaranteed Obligations, any prior release or discharge from the terms of
this Guaranty given Guarantors by Administrative Agent or any reduction of any
Guarantor’s liability hereunder shall be without effect, and this Guaranty shall
remain in full force and effect.

4.    Agreements and Waivers. Each Guarantor:

(a)    agrees to all terms and agreements heretofore or hereafter made by
Borrower with Administrative Agent and/or the Lenders;

(b)    agrees that Administrative Agent may without impairing its rights or the
obligations of such Guarantor hereunder (i) waive or delay the exercise of any
of its rights or remedies against or release the Borrower or any other Person,
including, without limitation, any other party who is personally or whose
property is liable with respect to the Guaranteed Obligations or any part
thereof (Guarantors and any such other Person or Persons are hereafter
collectively called the “Sureties” and each individually called a “Surety”);
(ii) take or accept any other security, collateral or guaranty, or other
assurance of the payment of all or any part of the Guaranteed Obligations;
(iii) release, surrender, exchange, subordinate or permit or suffer to exist any
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustified impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 2



--------------------------------------------------------------------------------

the Guaranteed Obligations or the liability of such Guarantor or any other
Surety; (iv) increase, renew, extend, or modify the terms of any of the
Guaranteed Obligations or any instrument or agreement evidencing the same;
(v) apply payments by the Borrower, any Surety, or any other Person to any of
the Guaranteed Obligations; (vi) bring suit against any one or more Sureties
without joining any other Surety or the Borrower in such proceeding;
(vii) compromise or settle with any one or more Sureties in whole or in part for
such consideration or no consideration as Administrative Agent may reasonably
deem appropriate; or (viii) partially or fully release one or more of any
Guarantor or any other Surety from liability hereunder;

(c)    agrees that the obligations of such Guarantor under this Guaranty shall
not be released, diminished, or adversely affected by any of the following:
(i) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Borrower or any
Surety; (ii) the invalidity, illegality or unenforceability of all or any part
of the Guaranteed Obligations or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason, or the fact that any
debt included in the Guaranteed Obligations exceeds the amount permitted by law;
(iii) the failure of Administrative Agent or any other Person to exercise
diligence or reasonable care or to act in a commercially reasonable manner in
the preservation, protection, enforcement, sale or other handling or treatment
of all or any part of such collateral, property or security; (iv) the fact that
any collateral, security, security interest or lien contemplated or intended to
be given, created or granted as security for the repayment of the Guaranteed
Obligations is not properly perfected or created, or proves to be unenforceable
or subordinate to any other security interest or lien; (v) the fact that the
Borrower has any defense to the payment of all or any part of the Guaranteed
Obligations; (vi) any payment by the Borrower or any Surety to Administrative
Agent and/or the other Guaranteed Parties is a preference under applicable
bankruptcy laws, or for any reason Administrative Agent and/or any other
Guaranteed Party is required to refund such payment or pay such amounts to the
Borrower, any such Surety, or someone else; (vii) any defenses that the Borrower
could assert on the Guaranteed Obligations, including but not limited to failure
of consideration, breach of warranty, fraud, payment, accord and satisfaction,
strict foreclosure, statute of frauds, bankruptcy, infancy, statute of
limitations, lender liability and usury; or (viii) any other action taken or
omitted to be taken with respect to the Credit Agreement, the other Loan
Documents, the Guaranteed Obligations, the security and collateral therefor
whether or not such action or omission prejudices such Guarantor or any Surety,
or increases the likelihood that such Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof;

(d)    agrees that such Guarantor is obligated to pay the Guaranteed Obligations
when due, notwithstanding any occurrence, circumstance, event, act or omission
whatsoever, whether or not particularly described herein, except for the full
and final payment and satisfaction of the Guaranteed Obligations;

(e)    to the extent allowed by applicable law, waives all rights and remedies
now or hereafter accorded by applicable law to guarantors or sureties, including
without limitation any defense, right of offset or other claim that such
Guarantor may have against Borrower or that Borrower may have against
Administrative Agent and/or any other Guaranteed Party;

(f)    waives all notices whatsoever with respect to this Guaranty or with
respect to the Guaranteed Obligations, including, without limitation, notice of
(i) Administrative Agent’s and/or the Guaranteed Parties’ acceptance hereof or
its or their intention to act, or its or their action, in reliance hereon;
(ii) the present existence, future incurrence, or any amendment of any of the
Guaranteed Obligations or any terms or amounts thereof or any change therein in
the rate of interest thereon; (iii) any default by the Borrower or any Surety;
(iv) the obtaining, enforcing, or releasing of any guaranty or surety agreement
(in addition hereto), pledge, assignment, or other security for any of the
Guaranteed Obligations;

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 3



--------------------------------------------------------------------------------

(g)    waives notice of presentment for payment, notice of protest, protest,
demand, notice of intent to accelerate, notice of acceleration and notice of
nonpayment, protest in relation to any instrument evidencing any of the
Guaranteed Obligations, and any demands and notices required by law, except as
such waiver may be expressly prohibited by law, and diligence in bringing suits
against any Surety; and

(h)    waives each right to which any of them may be entitled by virtue of the
laws of the State of Texas governing or relating to suretyship and guaranties,
including, without limitation, any rights under Rule 31, Texas Rules of Civil
Procedure, Chapter 51 of the Texas Property Code, Section 17.001 of the Texas
Civil Practice and Remedies Code, Section 3.605 of the Uniform Commercial Code,
and Chapter 43 of the Texas Civil Practice and Remedies Code, as any or all of
the same may be amended or construed from time to time, or the common law of the
State of Texas at all relevant times.

5.    Liability. The liability of each Guarantor under this Guaranty is
irrevocable, absolute and unconditional, without regard to the liability of any
other Person, and shall not in any manner be affected by reason of any action
taken or not taken by Administrative Agent and/or the other Guaranteed Parties,
which action or inaction is herein consented and agreed to, nor by the partial
or complete unenforceability or invalidity of any other guaranty or surety
agreement, pledge, assignment or other security for any of the Guaranteed
Obligations. No delay in making demand on Sureties or any of them for
satisfaction of the liability hereunder shall prejudice Administrative Agent’s
right to enforce such satisfaction. All of Administrative Agent’s rights and
remedies shall be cumulative and any failure of Administrative Agent to exercise
any right hereunder shall not be construed as a waiver of the right to exercise
the same or any other right at any time, and from time to time, thereafter. This
is a continuing guaranty of payment, not a guaranty of collection, and this
Guaranty shall be binding upon Guarantors regardless of how long before or after
the date hereof any of the Guaranteed Obligations were or are incurred.

6.    Subordination. If the Borrower is now or hereafter becomes indebted to one
or more Guarantors (such indebtedness and all interest thereon is referred to as
the “Affiliated Debt”), such Affiliated Debt shall be subordinate in all
respects to Borrower’s full payment and performance of the Guaranteed
Obligations, and no Guarantor shall be entitled to enforce or receive payment
thereof until all of the Guaranteed Obligations have been paid. Each Guarantor
agrees that any Liens upon the Borrower’s assets securing the payment of the
Affiliated Debt shall be and remain subordinate and inferior to any Liens upon
Borrower’s assets securing the payment of the Guaranteed Obligations, and
without the prior written consent of Administrative Agent, such Guarantor shall
not exercise or enforce any creditor’s rights of any nature against the Borrower
to collect the Affiliated Debt (other than demand payment therefor). In the
event of the receivership, bankruptcy, reorganization, arrangement, debtor’s
relief or other insolvency proceedings involving the Borrower as a debtor,
Administrative Agent has the right and authority, either in its own name or as
attorney-in-fact for any Guarantor, to file such proof of debt, claim, petition
or other documents and to take such other steps as are necessary to prove its
rights hereunder and receive directly from the receiver, trustee or other court
custodian, payments, distributions or other dividends that would otherwise be
payable upon the Affiliated Debt. Each Guarantor hereby assigns such payments,
distributions and dividends to Administrative Agent, and irrevocably appoints
Administrative Agent as its true and lawful attorney-in-fact with authority to
make and file in the name of such Guarantor any proof of debt, amendment of
proof of debt, claim, petition or other document in such proceedings and to
receive payment of any sums becoming distributable on account of the Affiliated
Debt, and to execute such other documents and to give acquittances therefor and
to do and perform all such other acts and things for and on behalf of such
Guarantor as may be necessary in the opinion of Administrative Agent in order to
have the Affiliated Debt allowed in any such proceeding and to receive payments,
distributions or dividends of or on account of the Affiliated Debt.

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 4



--------------------------------------------------------------------------------

7.    Subrogation. No Guarantor waives or releases any rights of subrogation,
reimbursement or contribution that such Guarantor may have, after full and final
payment of the Guaranteed Obligations, against others liable on the Guaranteed
Obligations. Each Guarantor’s rights of subrogation and reimbursement are
subordinate in all respects to the rights and claims of Administrative Agent and
the other Guaranteed Parties, and no Guarantor may exercise any rights it may
acquire by way of subrogation under this Guaranty, by payment made hereunder or
otherwise until all of the Guaranteed Obligations have been fully and finally
paid. If any amount is paid to any Guarantor on account of such subrogation
rights at any time prior to the full and final payment and performance of the
the Guaranteed Obligations, such amount shall be held in trust for the benefit
of Administrative Agent, on behalf of the Guaranteed Parties, to be credited and
applied on the Guaranteed Obligations, whether matured or unmatured.

8.    Other Indebtedness or Secured Obligations of Guarantors. If any Guarantor
is or becomes liable for any indebtedness owed by Borrower to the Guaranteed
Parties by endorsement or otherwise than under this Guaranty, such liability
shall not be affected by this Guaranty, and the rights of Administrative Agent
and the Guaranteed Parties hereunder shall be cumulative of all other rights
that Administrative Agent or any other Guaranteed Party may have against such
Guarantor. The exercise by Administrative Agent of any right or remedy
hereunder, under any other instrument or at law or in equity shall not preclude
the concurrent or subsequent exercise of any right or remedy under any other
instrument or at law or in equity and shall not preclude the concurrent or
subsequent exercise of any other right or remedy. Further, without limiting the
generality of the foregoing, this Guaranty is given by Guarantors in addition to
all guaranties heretofore or hereafter executed and delivered to Administrative
Agent and/or the other Guaranteed Parties by any Guarantor in connection with
the Guaranteed Obligations, and nothing herein shall be deemed to replace or be
in lieu of any other of such previous or subsequent guarantees.

9.    Representations and Warranties. Each Guarantor represents and warrants as
follows:

(a)    the representations and warranties set forth in Article VII of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party are true and correct in all material respects (or if
such representation or warranty is qualified by materiality or reference to
Material Adverse Effect, in all respects) and the Guaranteed Parties shall be
entitled to rely on each of them as if they were fully set forth herein;

(b)    such Guarantor has received, or will receive, direct or indirect benefit
from the making of this Guaranty and the Guaranteed Obligations;

(c)    such Guarantor is familiar with, and has independently reviewed the books
and records regarding, the financial condition of Borrower and is familiar with
the value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations, but such Guarantor is not relying on such
financial condition, the collateral, or the agreement of any other party to
become a Surety as an inducement to enter into this Guaranty;

(d)    none of Administrative Agent, any other Guaranteed Party, any Surety, or
any other Person has made any representation, warranty or statement to such
Guarantor in order to induce such Guarantor to execute this Guaranty;

(e)    as of the date hereof, and after giving effect to this Guaranty and the
contingent obligations evidenced hereby, such Guarantor (i) is and will be
solvent, (ii) will not have incurred or intended to incur, and will not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 5



--------------------------------------------------------------------------------

indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and (iii) will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business and has and will have assets which, fairly valued, exceed its
obligations, liabilities and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities;

(f)    the execution, delivery and performance of this Guaranty and any other
Loan Documents to which such Guarantor is a party (i) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (ii) will not violate (A) any Governmental
Requirement applicable to such Guarantor or any of its Subsidiaries or (B) the
Organizational Documents of such Guarantor or any of its Subsidiaries,
(iii) will not violate or result in a default under any indenture, note, credit
agreement or other similar instrument binding upon such Guarantor or any of its
Subsidiaries or the assets of such Guarantor or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by such Guarantor
or any of its Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any Property of such Guarantor or any of its
Subsidiaries (other than the Liens created by the Loan Documents);

(g)    the execution, delivery and performance of this Guaranty and any other
Loan Documents to which such Guarantor is a party are within such Guarantor’s
organizational powers and have been duly authorized by all necessary
organizational action and, if required, action by equity holders;

(h)    this Guaranty and each other Loan Document to which such Guarantor is a
party has been duly executed and delivered by such Guarantor and constitutes a
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and

(i)    such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted, and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

10.    Covenants of Guarantors. So long as the Credit Agreement and/or this
Guaranty are in effect and until all Guaranteed Obligations are paid and
performed in full, each Guarantor covenants and agrees with Administrative Agent
and the other Guaranteed Parties that such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.

11.    Right of Offset. In addition to any rights and remedies of the Guaranteed
Parties provided by law, upon the occurrence and during the continuance of any
Event of Default, each Guaranteed Party (after obtaining the written consent of
Administrative Agent) is authorized at any time and from time to time, without
prior notice to Guarantors, any such notice being waived by each Guarantor to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 6



--------------------------------------------------------------------------------

owing by, such Guaranteed Party to or for the credit or the account of any one
or more Guarantors against any and all Guaranteed Obligations owing to such
Guaranteed Party hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not Administrative Agent or such other
Guaranteed Party shall have made demand under this Guaranty or any other Loan
Document and although such Guaranteed Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Guaranteed Obligations. Each Guaranteed Party agrees promptly to notify the
affected Guarantor and Administrative Agent after any such set-off and
application made by such Guaranteed Party; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

12.    Costs and Expenses. Guarantors jointly and severally agree to pay to
Administrative Agent and each other Guaranteed Party, upon demand, all losses
and reasonable costs and expenses, including attorneys’ fees, that may be
incurred by Administrative Agent and/or such other Guaranteed Party in
attempting to cause the Guaranteed Obligations to be satisfied or in attempting
to cause satisfaction of Guarantors’ liability under this Guaranty.

13.    Exercising Rights, Etc. No notice to or demand upon any Guarantor in any
case shall, of itself, entitle such Guarantor or any other Guarantor to any
other or further notice or demand in similar or other circumstances. No delay or
omission by Administrative Agent in exercising any power or right hereunder
shall impair such right or power or be construed as a waiver thereof or any
acquiescence therein, nor shall any single or partial exercise of any such power
preclude other or further exercise thereof, or the exercise of any other right
or power hereunder.

14.    Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process” are incorporated herein by reference for all
purposes. If the Credit Agreement shall cease to remain in effect for any reason
whatsoever during any period and any part of the Guaranteed Obligations remain
unpaid, then the terms, covenants, and agreements set forth therein applicable
to the Guarantors shall nevertheless continue in full force and effect as
obligations of each Guarantor under this Guaranty.

15.    Notices. Any notice required or permitted by this Guaranty shall be in
writing and shall be delivered in accordance with Section 12.01 of the Credit
Agreement, addressed to Guarantors at their respective addresses set forth on
the signature pages hereof and to Administrative Agent at its address set forth
in the Credit Agreement.

16.    Benefit; Binding Effect. This Guaranty shall (a) inure to the benefit of
Administrative Agent, each other Guaranteed Party, and their respective
successors and assigns, and to any transferee of any interest in any of the
Guaranteed Obligations and (b) be binding on each Guarantor and such Guarantor’s
successors and assigns; provided, however, no Guarantor may assign or delegate
any of its rights, powers, duties or obligations hereunder, except in accordance
with the Credit Agreement.

17.    Entirety and Amendments. This Guaranty embodies the entire agreement
between the parties and supersedes all prior agreements, conditions, and
understandings, if any, relating to the subject matter hereof and thereof, and
this Guaranty may be amended only by an instrument in writing executed by
Guarantors and Administrative Agent (with the requisite consent, if any, of all
Lenders or the Majority Lenders in accordance with the Credit Agreement).

18.    Additional Guarantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Guarantors (each, an
“Additional Guarantor”), by executing a Joinder Agreement in the form of Exhibit
A hereto. Upon delivery to Administrative Agent of any such Joinder Agreement,
notice of which is hereby waived by the other Guarantors, each

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 7



--------------------------------------------------------------------------------

Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereto. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of Administrative Agent not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

19.    Limitation on Liability. The liability of each Guarantor with respect to
the Guaranteed Obligations shall not exceed the Maximum Amount (as defined
below) for such Guarantor. “Maximum Amount” means the greater of (a) the amount
of the economic benefit received by such Guarantor from the Guaranteed
Obligations whether by loan proceeds to purchase assets or perform contracts for
such Guarantor or by loan proceeds being otherwise available to such Guarantor
through intercompany loans, advances, capital contributions or otherwise, or
(b) the largest amount that would not render such Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code (Title
11, United States Code) or any comparable provisions of any applicable state
law.

20.    Amendment and Restatement. This Guaranty is an amendment, restatement and
consolidation of, but not a release, novation, extinguishment, discharge or
satisfaction of any indebtedness, liabilities, obligations, waivers or
agreements of each of the Guarantors under, the Existing Guaranties. Each of the
Guarantors affirms and ratifies its waivers and agreements in each Existing
Guaranty to which it is a party and agrees that the waivers and agreements made
by such Guarantor in each Existing Guaranty to which it is a party shall remain
valid, binding, and enforceable waivers and agreements in favor of the
Guaranteed Parties, but shall hereafter be governed by this Guaranty that amends
and restates the Existing Guaranties in their entirety. This Guaranty is not
intended as, and shall not be construed as, a release, novation, extinguishment,
discharge or satisfaction of any indebtedness, liabilities, obligations, waivers
or agreements of any of the Guarantors pursuant to any Existing Guaranty.

[The rest of this page is intentionally left blank. The signature pages follow.]

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors, intending to be jointly and severally legally
bound hereby, have duly executed and delivered this Guaranty as of the date and
year first above written.

 

GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer PRIME OPERATING COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer EASTERN OIL WELL SERVICE COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer EOWS MIDLAND COMPANY By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Signature Page



--------------------------------------------------------------------------------

PRIME OFFSHORE L.L.C. By:  

/s/ Beverly A. Cummings

  Name:   Beverly A. Cummings   Title:   Executive Vice President, Treasurer &
Chief Financial Officer

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Signature Page



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY:

COMPASS BANK,

as Administrative Agent

By:  

/s/ Kathleen J. Bowen

  Name:   Kathleen J. Bowen   Title:   Managing Director

 

AMENDED, RESTATED AND CONSOLIDATED GUARANTY – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is entered into as of
            , 201  , by the undersigned (“Additional Guarantor”), in favor of
COMPASS BANK, as Administrative Agent for the Guaranteed Parties as defined in
the Guaranty referred to below (in such capacity, “Administrative Agent”).

WHEREAS, PrimeEnergy Corporation, a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Administrative Agent have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
February 15, 2017 (as the same has been or may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, pursuant to the Credit Agreement, certain Subsidiaries of Borrower
executed and delivered to Administrative Agent, for the benefit of the
Guaranteed Parties, that certain Amended, Restated and Consolidated Guaranty,
dated as of February 15, 2017 (as the same has been or may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), in order
to, among other things, induce the Guaranteed Parties to make the extensions of
credit and other financial accommodations provided for in the Credit Agreement,
the Secured Swap Agreements and agreements related to Cash Management Services;
and

WHEREAS, Additional Guarantor (i) is a Subsidiary of Borrower, (ii) desires that
the Guaranteed Parties continue to make the extensions of credit and other
financial accommodations provided for in the Credit Agreement, the Secured Swap
Agreements, and the agreements related to Cash Management Services, and
(iii) will directly or indirectly benefit from the extensions of credit and
other financial accommodations provided for in the Credit Agreement, the Secured
Swap Agreements, and the agreements related to Cash Management Services; and

WHEREAS, Additional Guarantor, by and through the action of its governing body,
has determined that it may reasonably be expected to benefit, directly or
indirectly, from guarantying the Guaranteed Obligations, all as provided herein
and in the Guaranty;

ACCORDINGLY, Additional Guarantor hereby agrees with Administrative Agent, for
the benefit of the Guaranteed Parties, as follows:

1.    Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Guaranty.

2.    Party to Guaranty. Additional Guarantor hereby acknowledges, agrees and
confirms that, by its execution of this Joinder Agreement, Additional Guarantor
will be deemed to be a party to the Guaranty and a “Guarantor” for all purposes
of the Guaranty, and shall have all of the obligations of a Guarantor thereunder
as if it had been an original party thereto. Additional Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to Guarantors contained in the Guaranty or
the Credit Agreement. Without limiting the generality of the foregoing terms of
this Section 2, Additional Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally, absolutely and irrevocably guarantees to the
Guaranteed Parties, as provided in the Guaranty, the full and prompt payment
when due, whether at stated maturity, by acceleration or otherwise, of, and the
performance of, the Guaranteed Obligations. Additional Guarantor is jointly and
severally liable for the full payment and performance of the Guaranteed
Obligations as a primary obligor.

 

EXHIBIT A – Page 1



--------------------------------------------------------------------------------

3.    Address for Notice Purposes. The address of Additional Guarantor for
purposes of all notices and other communications is set forth on its signature
page hereto.

4.    Waiver of Acceptance. Additional Guarantor hereby waives acceptance by
Administrative Agent and the other Guaranteed Parties of the guarantee by
Additional Guarantor under the Guaranty upon Additional Guarantor’s execution of
this Joinder Agreement.

5.    Representations and Warranties. Additional Guarantor hereby makes each
representation and warranty set forth in the Guaranty with respect to itself.

6.    Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

7.    Governing Law. The provisions of Section 12.09 of the Credit Agreement
captioned “Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial” are incorporated herein by reference for all purposes.

8.    Loan Document. This Joinder Agreement is a Loan Document for all purposes,
and each reference in any Loan Document to the Guaranty shall mean the Guaranty
as supplemented by this Joinder Agreement.

[The remainder of this page is left intentionally blank. Signature pages
follows.]

 

EXHIBIT A – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor and Administrative
Agent have executed this Joinder Agreement as of the date first above written.

 

ADDITIONAL GUARANTOR:

 

By:  

 

  Name:   Title: Address for Notices:

 

EXHIBIT A – Page 3



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

COMPASS BANK,

as Administrative Agent

By:  

 

  Name:   Title:

 

EXHIBIT A – Page 4